Name: Commission Regulation (EC) No 2633/98 of 8 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: European construction;  marketing;  animal product;  European Union law;  production
 Date Published: nan

 Avis juridique important|31998R2633Commission Regulation (EC) No 2633/98 of 8 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 333 , 09/12/1998 P. 0023 - 0023COMMISSION REGULATION (EC) No 2633/98 of 8 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey (1), as amended by Regulation (EC) No 2070/98 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EC) No 2300/97 (3), as last amended by Regulation (EC) No 1472/98 (4), lays down provisions for the implementation of measures to improve the production and the marketing of honey;Whereas consistency between measures of national programmes and other measures under the various Community policies, in particular Regulations on the coordination of agro-food research policies must be ensured during the implementation of national programmes; whereas, in particular, any over-compensation owing to the combination of aid and any other inconsistency in the definition of measures must be avoided;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 4(3) of Regulation (EC) No 2300/97 is replaced by the following:'3. The same measure may not be the subject of payments simultaneously under Regulation (EC) No 1221/97 and under another Community aid scheme in respect of Council Regulations (EC) No 950/97 (*), (EC) No 951/97 (**) and (EC) No 952/97 (***) as well as Community programmes of research, technological development and demonstration provided for in Article 2(3) of this Regulation.(*) OJ L 142, 2.6.1997, p. 1.(**) OJ L 142, 2.6.1997, p. 22.(***) OJ L 142, 2.6.1997, p. 30.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 1. 7. 1997, p. 1.(2) OJ L 265, 30. 9. 1998, p. 1.(3) OJ L 319, 21. 11. 1997, p. 4.(4) OJ L 194, 10. 7. 1998, p. 8.